Exhibit 10.1

 

Execution Copy

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

--------------------

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated
September 29, 2008, amends and restates in its entirety the Employment Agreement
entered into as of July 25, 2000, between Tuesday Morning Corporation, a
Delaware corporation (the “Company”), and Kathleen Mason (“Executive”).

 

WHEREAS, the Company and Executive entered into an employment agreement dated as
of July 25, 2000 (the “Original Agreement”); and

 

WHEREAS, the Company and Executive wish to amend the Original Agreement and
restate the Original Agreement, as amended by this Agreement, in its entirety;
now therefore:

 

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 


1.                                       EMPLOYMENT.  THE COMPANY SHALL EMPLOY
EXECUTIVE, AND EXECUTIVE SHALL CONTINUE TO SERVE AS AN EMPLOYEE OF THE COMPANY,
UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT.


 


2.                                       POSITION AND DUTIES.


 


(A)                                  DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL SERVE AS THE PRESIDENT AND CHIEF EXECUTIVE OFFICER OF THE COMPANY AND
SHALL HAVE THE NORMAL DUTIES, RESPONSIBILITIES AND AUTHORITY CONSISTENT WITH
SUCH TITLES, SUBJECT TO THE POWER OF THE BOARD OF DIRECTORS OF THE COMPANY (THE
“BOARD”) TO EXPAND OR LIMIT SUCH DUTIES, RESPONSIBILITIES AND AUTHORITY AND TO
OVERRIDE THE ACTIONS OF EXECUTIVE.


 


(B)                                 EXECUTIVE SHALL REPORT TO THE BOARD, AND
EXECUTIVE SHALL DEVOTE HER FULL BUSINESS TIME AND ATTENTION (EXCEPT FOR
PERMITTED VACATION PERIODS AND REASONABLE PERIODS OF ILLNESS OR OTHER
INCAPACITY) TO THE BUSINESS AND AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES.  IT
IS UNDERSTOOD THAT EXECUTIVE MAY DEVOTE TIME TO CHARITABLE ACTIVITIES AND
PERSONAL INVESTMENTS AND SERVE ON THE BOARDS OF DIRECTORS OF OTHER COMPANIES, SO
LONG AS THESE ACTIVITIES DO NOT INTERFERE WITH THE PERFORMANCE OF HER DUTIES
HEREUNDER.


 


3.                                       SALARY, BENEFITS, BONUS AND EXPENSES.


 


(A)                                  EFFECTIVE AS OF JULY 1, 2008, AND UNTIL
EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED AS PROVIDED IN PARAGRAPH 4
HEREOF (THE “EMPLOYMENT PERIOD”), EXECUTIVE’S BASE SALARY SHALL BE $750,000 PER
ANNUM OR SUCH HIGHER RATE AS THE COMPENSATION COMMITTEE OF THE BOARD (THE
“COMPENSATION COMMITTEE”) MAY DESIGNATE FROM TIME TO TIME (THE “BASE SALARY”),
PAYABLE IN REGULAR INSTALLMENTS IN ACCORDANCE WITH THE COMPANY’S GENERAL PAYROLL
PRACTICES AND SUBJECT TO CUSTOMARY WITHHOLDING.  IN ADDITION, DURING THE
EMPLOYMENT PERIOD, EXECUTIVE SHALL BE ENTITLED TO FIVE WEEKS OF VACATION IN EACH
12 MONTH PERIOD AND TO PARTICIPATE IN ALL OF THE COMPANY’S EMPLOYEE BENEFIT
PROGRAMS FOR WHICH SENIOR EXECUTIVE

 

1

--------------------------------------------------------------------------------



 


EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES ARE GENERALLY ELIGIBLE, INCLUDING
MEDICAL AND DENTAL INSURANCE AND THE COMPANY’S 401(K) PLAN.


 


(B)                                 DURING THE EMPLOYMENT PERIOD, EXECUTIVE
SHALL BE ELIGIBLE TO PARTICIPATE IN THE COMPANY’S ANNUAL BONUS PROGRAM OR ANY
SUCCESSOR PLAN THERETO (THE “ANNUAL INCENTIVE PROGRAM”).  THE BONUS OPPORTUNITY
AFFORDED EXECUTIVE PURSUANT TO THIS PARAGRAPH 3(B) MAY VARY FROM YEAR TO YEAR
AND ANY BONUS EARNED THEREUNDER SHALL BE PAID AT A TIME AND IN A MANNER
SPECIFIED IN THE ANNUAL INCENTIVE PROGRAM.  EXECUTIVE’S BONUS LEVELS UNDER THE
ANNUAL INCENTIVE PROGRAM WILL BE CONTINGENT UPON THE COMPANY ACHIEVING
PREDETERMINED PERFORMANCE GOALS AND THE APPROVAL BY THE COMPENSATION COMMITTEE. 
THE COMPANY MAY ALSO AWARD EXECUTIVE A DISCRETIONARY CASH BONUS OR OTHER CASH
BONUS OUTSIDE OF THE ANNUAL INCENTIVE PROGRAM FOR SERVICES PERFORMED BY
EXECUTIVE DURING A FISCAL YEAR.  IN ADDITION TO THE BONUSES DESCRIBED ABOVE IN
THIS PARAGRAPH 3(B), EXECUTIVE SHALL BE ENTITLED TO RECEIVE ADDITIONAL
COMPENSATION (“ADDITIONAL COMPENSATION”) AS FOLLOWS:  IF THE COMPANY’S
STOCKHOLDERS APPROVE THE COMPANY’S 2008 LONG-TERM EQUITY INCENTIVE PLAN (THE
“2008 PLAN”) AT THE ANNUAL MEETING OF THE COMPANY’S STOCKHOLDERS TO BE HELD IN
2008 (THE “2008 MEETING”), THEN DURING THE EMPLOYMENT PERIOD EXECUTIVE SHALL BE
GRANTED AN ANNUAL RESTRICTED STOCK AWARD WITH A VALUE (DETERMINED AS OF THE DATE
OF THE AWARD) EQUAL TO $250,000 PER AWARD ON JUNE 30 OF EACH FISCAL YEAR ENDING
ON JUNE 30, 2009, 2010 AND 2011; IF, HOWEVER, THE COMPANY’S STOCKHOLDERS DO NOT
APPROVE THE 2008 PLAN AT THE 2008 MEETING, THEN DURING THE EMPLOYMENT PERIOD
COMPANY SHALL PAY EXECUTIVE AN ADDITIONAL ANNUAL BONUS IN CASH IN THE AMOUNT OF
$500,000 PER BONUS ON JUNE 30 OF EACH FISCAL YEAR ENDING ON JUNE 30, 2009, 2010
AND 2011.  FOR EACH ADDITIONAL FISCAL YEAR DURING THE EMPLOYMENT PERIOD,
COMMENCING WITH THE FISCAL YEAR ENDING JUNE 30, 2012, UNLESS THE COMPANY
OTHERWISE NOTIFIES THE  EXECUTIVE IN WRITING ON OR BEFORE SEPTEMBER 30, 2011,
EXECUTIVE SHALL BE ENTITLED TO RECEIVE THE SAME AMOUNT OF ADDITIONAL
COMPENSATION AS THE ADDITIONAL COMPENSATION SHE RECEIVED FOR THE FISCAL YEAR
ENDED JUNE 30, 2011.  SUCH ADDITIONAL COMPENSATION SHALL BE PAID ON JUNE 30 OF
EACH SUCH FISCAL YEAR.


 


(C)                                  IN CONNECTION WITH HER EMPLOYMENT UNDER THE
ORIGINAL AGREEMENT, EXECUTIVE WAS GRANTED BY THE COMPANY ON JULY 25, 2000, UNDER
ITS 1997 LONG-TERM EQUITY INCENTIVE PLAN, AS AMENDED (THE “1997 PLAN”) A STOCK
OPTION INTENDED TO BE AN INCENTIVE STOCK OPTION (THE “ORIGINAL ISO”) UNDER THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”), COVERING 50,000 SHARES
OF THE COMPANY’S COMMON STOCK, PAR VALUE $0.01 PER SHARE (“COMMON STOCK”), AND A
NONQUALIFIED STOCK OPTION COVERING 700,000 SHARES OF COMMON STOCK (TOGETHER WITH
THE ORIGINAL ISO, THE “ORIGINAL OPTIONS”).  THE EXERCISE PRICE OF THE ORIGINAL
OPTIONS IS $10.00 PER SHARE, THE ORIGINAL OPTIONS VESTED RATABLY ON A DAILY
BASIS OVER FIVE YEARS AND THE ORIGINAL OPTIONS HAVE ORIGINAL GENERAL TERMS OF
TEN YEARS AND CONTINUE TO BE EXERCISABLE UNTIL THE END OF THEIR ORIGINAL GENERAL
TERMS.  ON APRIL 7, 2003, THE COMPANY GRANTED EXECUTIVE A NONQUALIFIED STOCK
OPTION COVERING 500,000 SHARES OF THE COMMON STOCK (THE “ADDITIONAL OPTIONS”). 
THE EXERCISE PRICE OF THE ADDITIONAL OPTIONS IS $20.04 PER SHARE, THE ADDITIONAL
OPTIONS VESTED RATABLY ON A DAILY BASIS OVER FIVE YEARS AND THE ADDITIONAL
OPTIONS HAVE ORIGINAL GENERAL TERMS OF TEN YEARS AND CONTINUE TO BE EXERCISABLE
UNTIL THE END OF THEIR ORIGINAL GENERAL TERMS.  IN CONNECTION WITH HER
EMPLOYMENT UNDER THIS AGREEMENT, AND SUBJECT TO THE CONDITION THAT THE COMPANY’S
STOCKHOLDERS APPROVE THE 2008 PLAN AT THE 2008 MEETING, ON NOVEMBER 14, 2008,
EXECUTIVE WILL BE GRANTED BY THE COMPANY UNDER THE 2008 PLAN A COMBINATION OF A
STOCK OPTION INTENDED TO BE AN INCENTIVE STOCK OPTION (THE “NEW ISO”) UNDER THE
CODE AND A NONQUALIFIED STOCK OPTION (TOGETHER WITH THE NEW ISO, THE “NEW
OPTIONS”)

 

2

--------------------------------------------------------------------------------



 


COVERING, IN THE AGGREGATE, 500,000 SHARES OF THE COMMON STOCK, WITH THE
ALLOCATION BETWEEN THE NUMBER OF SHARES SUBJECT TO THE NEW ISO AND THE NUMBER OF
SHARES SUBJECT TO THE REMAINDER OF THE NEW OPTIONS TO BE DETERMINED BY THE
COMPANY’S COMPENSATION COMMITTEE ON NOVEMBER 14, 2008, WITH THE GOAL OF
MAXIMIZING THE NUMBER OF SHARES SUBJECT TO THE NEW ISOS AS THE COMPENSATION
COMMITTEE MAY DEEM REASONABLY ACCEPTABLE UNDER APPLICABLE LAWS AND REGULATIONS. 
THE EXERCISE PRICE PER SHARE OF THE NEW OPTIONS WILL BE THE FAIR MARKET VALUE OF
A SHARE OF THE COMMON STOCK ON NOVEMBER 14, 2008, AS DETERMINED IN ACCORDANCE
WITH THE 2008 PLAN.  THE NEW OPTIONS WILL VEST RATABLY ON A DAILY BASIS
OVER THREE YEARS, AND THE NEW OPTIONS WILL HAVE A GENERAL TERM OF TEN YEARS.  IN
THE EVENT THAT EXECUTIVE’S EMPLOYMENT HEREUNDER IS TERMINATED BY THE COMPANY
WITHOUT “CAUSE” OR BY HER WITH “GOOD REASON” (AS EACH SUCH TERM IS DEFINED
BELOW), (I) THE ORIGINAL OPTIONS, THE ADDITIONAL OPTIONS AND THE NEW OPTIONS
(TOGETHER, THE “OPTIONS”) WHICH ARE THEN VESTED WILL CONTINUE TO BE EXERCISABLE
UNTIL THE END OF THEIR ORIGINAL GENERAL TERMS, AND (II) OF THE OPTIONS WHICH ARE
NOT THEN VESTED, AN AMOUNT EQUAL TO ONE MORE YEAR’S VESTING WILL VEST AND BECOME
EXERCISABLE UPON SUCH TERMINATION AND CONTINUE TO BE EXERCISABLE UNTIL THE END
OF THEIR ORIGINAL GENERAL TERMS.  EXECUTIVE UNDERSTANDS THAT EXERCISING THE
ORIGINAL ISO OR THE NEW ISO AFTER TERMINATION OF HER EMPLOYMENT MAY AFFECT ITS
STATUS UNDER THE CODE AND THAT THE QUALIFICATION OF THE ORIGINAL ISO OR THE NEW
ISO UNDER THE CODE IS SUBJECT IN PART TO EXECUTIVE COMPLYING WITH THE APPLICABLE
PROVISIONS THEREOF.


 


(D)                                 IN CONNECTION WITH HER EMPLOYMENT UNDER THIS
AGREEMENT, AND SUBJECT TO THE CONDITION THAT THE COMPANY’S STOCKHOLDERS APPROVE
THE 2008 PLAN AT THE 2008 MEETING, ON NOVEMBER 14, 2008, EXECUTIVE SHALL BE
GRANTED BY THE COMPANY UNDER THE 2008 PLAN A RESTRICTED STOCK AWARD OF COMMON
STOCK HAVING A FAIR MARKET VALUE ON NOVEMBER 14, 2008, EQUAL TO $1,500,000.  THE
RESTRICTED STOCK AWARD SHALL BE SUBJECT TO SUBSTANTIAL RISK OF FORFEITURE
RESTRICTIONS ONE-THIRD OF WHICH SHALL LAPSE UPON EACH OF NOVEMBER 14, 2009,
NOVEMBER 14, 2010, AND NOVEMBER 14, 2011.


 


(E)                                  THE COMPANY SHALL REIMBURSE EXECUTIVE FOR
ALL REASONABLE EXPENSES INCURRED BY HER IN THE COURSE OF PERFORMING HER DUTIES
UNDER THIS AGREEMENT CONSISTENT AND IN ACCORDANCE WITH THE COMPANY’S POLICIES
WITH RESPECT TO TRAVEL, ENTERTAINMENT AND OTHER BUSINESS EXPENSES, SUBJECT TO
THE COMPANY’S REQUIREMENTS WITH RESPECT TO REPORTING AND DOCUMENTATION OF SUCH
EXPENSES.


 


4.                                       TERM AND SEVERANCE BENEFITS.


 


(A)                                  THE EMPLOYMENT PERIOD SHALL CONTINUE UNTIL
EXECUTIVE’S RESIGNATION, DEATH OR DISABILITY AS DEFINED (INCLUDING ANY WAITING
OR QUALIFYING PERIOD) IN THE LONG-TERM DISABILITY INSURANCE MAINTAINED BY THE
COMPANY FOR EXECUTIVE OR UNTIL THE BOARD TERMINATES EXECUTIVE’S EMPLOYMENT.


 


(B)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHOUT CAUSE, OR IF EXECUTIVE TERMINATES HER EMPLOYMENT WITH GOOD
REASON, AND (IN EITHER CASE), THERE HAS BEEN NO CHANGE IN CONTROL DURING THE
THREE YEARS BEFORE SUCH TERMINATION, EXECUTIVE SHALL BE ENTITLED TO RECEIVE FOR
18 MONTHS MONTHLY SEVERANCE PAYMENTS, BUT ONLY FOR SO LONG AS EXECUTIVE HAS NOT
BREACHED AND DOES NOT BREACH ANY OF THE PROVISIONS OF PARAGRAPHS 5 AND 6 HEREOF
AND ONLY IF EXECUTIVE HAS EXECUTED AND DELIVERED TO THE COMPANY A GENERAL
RELEASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY.  EACH
“MONTHLY SEVERANCE PAYMENT” SHALL BE

 

3

--------------------------------------------------------------------------------



 


EQUAL TO 1/12 OF THE SUM (THE “TERMINATION PAYMENT SUM”) OF (I) EXECUTIVE’S BASE
SALARY IN EFFECT AT THE TIME OF EXECUTIVE’S TERMINATION OF EMPLOYMENT, (II) THE
MOST RECENT CASH BONUSES FOR A FULL FISCAL YEAR EXECUTIVE HAS RECEIVED PURSUANT
TO PARAGRAPH 3(B) OF THIS AGREEMENT OR THE ORIGINAL AGREEMENT, AS APPLICABLE,
AND (III) THE AMOUNT OF THE MOST RECENT ANNUAL ADDITIONAL COMPENSATION EXECUTIVE
HAS RECEIVED FOR A FULL FISCAL YEAR PURSUANT TO PARAGRAPH 3(B) OF THIS
AGREEMENT.  THE MONTHLY SEVERANCE PAYMENTS WILL BE PAID BY THE COMPANY TO
EXECUTIVE IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:  (I) IF EXECUTIVE IS A
SPECIFIED EMPLOYEE, THE COMPANY SHALL PAY EXECUTIVE THE MONTHLY SEVERANCE
PAYMENTS FOR THE FIRST SIX MONTHS ON THE DATE THAT IS SIX MONTHS FOLLOWING THE
DATE ON WHICH EXECUTIVE INCURS A SEPARATION FROM SERVICE AND THEREAFTER THE
COMPANY SHALL PAY EXECUTIVE THE REMAINING MONTHLY SEVERANCE PAYMENTS ON A
MONTHLY BASIS ON THE FIRST REGULAR EXECUTIVE PAYROLL DATE FOR THE MONTH OF
PAYMENT OR (II) IF EXECUTIVE IS NOT A SPECIFIED EMPLOYEE, THE COMPANY SHALL PAY
EXECUTIVE THE MONTHLY SEVERANCE PAYMENTS ON A MONTHLY BASIS BEGINNING ON THE
FIRST REGULAR EXECUTIVE PAYROLL DATE AFTER EXECUTIVE INCURS A SEPARATION FROM
SERVICE.  FOR PURPOSES OF THIS AGREEMENT, “SEPARATION FROM SERVICE” AND
“SPECIFIED EMPLOYEE” HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN SECTION 409A. 
FOR PURPOSES OF THIS AGREEMENT, “SECTION 409A” MEANS SECTION 409A OF THE CODE
AND THE INTERNAL REVENUE SERVICE AND DEPARTMENT OF TREASURY RULES AND
REGULATIONS ISSUED THEREUNDER.


 


(C)                                  IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY WITHOUT CAUSE, OR IF EXECUTIVE TERMINATES HER EMPLOYMENT WITH GOOD
REASON, AND (IN EITHER CASE), THERE HAS BEEN A CHANGE IN CONTROL DURING THE
THREE YEARS BEFORE SUCH TERMINATION, EXECUTIVE SHALL BE ENTITLED TO RECEIVE A
LUMP SUM PAYMENT IN AN AMOUNT EQUAL TO: (I) IF THE TERMINATION OF EMPLOYMENT
OCCURS BEFORE THE FIRST ANNIVERSARY OF THE DATE OF THE CHANGE IN CONTROL, 2.99
TIMES THE TERMINATION PAYMENT SUM; (II) IF THE TERMINATION OF EMPLOYMENT OCCURS
AFTER THE FIRST ANNIVERSARY OF THE DATE OF THE CHANGE IN CONTROL, BUT BEFORE
THE SECOND ANNIVERSARY OF THE DATE OF THE CHANGE IN CONTROL, 2.25 TIMES THE
TERMINATION PAYMENT SUM; AND (III) IF THE TERMINATION OF EMPLOYMENT OCCURS AFTER
THE SECOND ANNIVERSARY OF THE DATE OF THE CHANGE IN CONTROL BUT BEFORE THE THIRD
ANNIVERSARY OF THE DATE OF THE CHANGE IN CONTROL, 1.5 TIMES THE TERMINATION
PAYMENT SUM.  THE LUMP SUM PAYMENT WILL BE PAID BY THE COMPANY TO EXECUTIVE IN
ACCORDANCE WITH THE FOLLOWING SCHEDULE: (I) IF EXECUTIVE IS A SPECIFIED
EMPLOYEE, THE COMPANY SHALL PAY EXECUTIVE THE LUMP SUM ON THE DATE THAT IS SIX
MONTHS FOLLOWING THE DATE ON WHICH EXECUTIVE INCURS A SEPARATION FROM SERVICE OR
(II) IF EXECUTIVE IS NOT A SPECIFIED EMPLOYEE, THE COMPANY SHALL PAY EXECUTIVE
THE LUMP SUM ON THE FIRST REGULAR EXECUTIVE PAYROLL DATE AFTER EXECUTIVE INCURS
A SEPARATION FROM SERVICE.


 


(D)                                 IF EXECUTIVE’S EMPLOYMENT IS TERMINATED FOR
ANY REASON OTHER THAN AS SET FORTH IN PARAGRAPH 4(B) OR 4(C) ABOVE, EXECUTIVE
SHALL ONLY BE ENTITLED TO HER BASE SALARY THROUGH THE DATE OF TERMINATION OF
EMPLOYMENT; PROVIDED, HOWEVER, THAT IF SUCH EMPLOYMENT IS TERMINATED BY HER
DEATH, THE COMPANY SHALL CONTINUE TO COVER HER IMMEDIATE FAMILY UNDER HER
MEDICAL AND DENTAL INSURANCE FOR SIX MONTHS.


 


(E)                                  EXCEPT AS SET FORTH HEREIN, ALL OF
EXECUTIVE’S RIGHTS TO BENEFITS AND BONUSES, EXCEPT AS REQUIRED BY LAW (SUCH AS
COBRA) OR ANY APPLICABLE BENEFIT PLAN, AND, EXCEPT AS OTHERWISE PROVIDED HEREIN,
HEREUNDER SHALL CEASE UPON TERMINATION OF THE EMPLOYMENT PERIOD.


 


(F)                                    FOR PURPOSES OF THIS AGREEMENT, “CAUSE”
SHALL MEAN (I) THE COMMISSION OF A FELONY OR A CRIME INVOLVING MORAL TURPITUDE
OR THE COMMISSION OF ANY OTHER ACT OR OMISSION

 

4

--------------------------------------------------------------------------------



 


INVOLVING WILLFUL DISHONESTY, DISLOYALTY OR FRAUD WITH RESPECT TO THE COMPANY OR
ANY OF ITS SUBSIDIARIES, (II) CONDUCT TENDING TO BRING THE COMPANY OR ANY OF ITS
SUBSIDIARIES INTO SUBSTANTIAL PUBLIC DISGRACE OR DISREPUTE, (III) SUBSTANTIAL
AND REPEATED FAILURE, AFTER REASONABLE NOTICE AND OPPORTUNITY TO CURE, TO
PERFORM DUTIES CONSISTENT WITH THE OFFICE OF EXECUTIVE AS REASONABLY DIRECTED BY
THE BOARD, (IV) GROSS NEGLIGENCE OR WILLFUL MISCONDUCT WITH RESPECT TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES OR (V) ANY BREACH OF PARAGRAPH 5 OR 6 OF THIS
AGREEMENT.  FOR PURPOSES OF THIS AGREEMENT, WHERE CAUSE IS AN ISSUE, THE BURDEN
OF PROOF RELATING TO CAUSE SHALL BE ON THE COMPANY, AS TO WHETHER OR NOT THERE
IS CAUSE, AND NOT ON EXECUTIVE TO PROVE THAT AN ACTION IS WITHOUT CAUSE.


 


(G)                                 FOR PURPOSES OF THIS AGREEMENT, “GOOD
REASON” SHALL MEAN:


 

(I)                                     REMOVAL, WITHOUT THE CONSENT OF
EXECUTIVE IN WRITING, FROM THE OFFICE OF PRESIDENT AND CHIEF EXECUTIVE OFFICER,
FAILURE OF EXECUTIVE TO BE NOMINATED AS A DIRECTOR OF THE COMPANY, FAILURE OF
THE COMPANY TO CAUSE THE ELECTION OF EXECUTIVE AS A DIRECTOR OF THE COMPANY, OR
ANY MATERIAL REDUCTION IN EXECUTIVE’S AUTHORITY OR RESPONSIBILITY, OTHER THAN AS
A RESULT OF A VALID TERMINATION FOR CAUSE;

 

(II)                                  THE MOVEMENT OF THE CHIEF EXECUTIVE OFFICE
OF THE COMPANY MORE THAN 50 MILES FROM ITS CURRENT LOCATION, UNLESS EXECUTIVE
SHALL APPROVE THEREOF;

 

(III)                               A DIRECTIVE THAT EXECUTIVE NOT WORK
PRINCIPALLY AT THE COMPANY’S CHIEF EXECUTIVE OFFICE, UNLESS EXECUTIVE SHALL
APPROVE THEREOF;

 

(IV)                              THE COMPANY COMMITS A MATERIAL BREACH OF THIS
AGREEMENT OR PURPORTS TO ATTEMPT TO TERMINATE IT FOR CAUSE WITHOUT THE RIGHT TO
DO SO; AND

 

(V)                                 THE FAILURE TO PROVIDE TO EXECUTIVE ANY
APPLICABLE EMPLOYEE BENEFIT OR ANY INDEMNIFICATION PROTECTION PROVIDED TO OTHER
SENIOR EXECUTIVE OFFICERS OF THE COMPANY, UNLESS EXECUTIVE SHALL APPROVE
THEREOF.

 


(H)                                 FOR PURPOSES OF THIS AGREEMENT, “CHANGE IN
CONTROL” SHALL HAVE THE SAME MEANING AS IS SET FORTH IN THE 2008 PLAN, BUT IF
THE COMPANY’S STOCKHOLDERS DO NOT APPROVE THE 2008 PLAN AT THE 2008 MEETING,
THEN “CHANGE IN CONTROL” SHALL HAVE THE SAME MEANING AS SET FORTH IN THE 1997
PLAN.


 


5.                                       CONFIDENTIAL INFORMATION.  EXECUTIVE
ACKNOWLEDGES THAT THE INFORMATION, OBSERVATIONS AND DATA OBTAINED BY HER PRIOR
TO THE DATE OF THIS AGREEMENT AND HEREAFTER WHILE EMPLOYED BY THE COMPANY
CONCERNING THE BUSINESS OR AFFAIRS OF THE COMPANY AND ITS SUBSIDIARIES
(“CONFIDENTIAL INFORMATION”) ARE THE PROPERTY OF THE COMPANY AND ITS
SUBSIDIARIES.  THEREFORE, EXECUTIVE AGREES THAT SHE SHALL NOT DISCLOSE TO ANY
UNAUTHORIZED PERSON OR USE FOR HER OWN PURPOSES ANY CONFIDENTIAL INFORMATION
WITHOUT THE PRIOR WRITTEN CONSENT OF THE BOARD, UNLESS AND TO THE EXTENT THAT
THE AFOREMENTIONED MATTERS BECOME GENERALLY KNOWN TO AND AVAILABLE FOR USE BY
THE PUBLIC OTHER THAN AS A RESULT OF EXECUTIVE’S ACTS OR OMISSIONS.  EXECUTIVE
SHALL DELIVER TO THE COMPANY AT THE TERMINATION OF THE EMPLOYMENT PERIOD, OR AT
ANY OTHER TIME THE COMPANY MAY REQUEST, ALL MEMORANDA, NOTES, PLANS, RECORDS,
REPORTS, COMPUTER TAPES, PRINTOUTS AND SOFTWARE AND OTHER DOCUMENTS AND DATA
(AND COPIES THEREOF) RELATING TO THE CONFIDENTIAL INFORMATION OR THE BUSINESS OF
THE COMPANY OR ANY SUBSIDIARY WHICH SHE MAY THEN POSSESS OR HAVE UNDER HER
CONTROL.

 

5

--------------------------------------------------------------------------------



 


6.                                       NON-COMPETE, NON-SOLICITATION.


 


(A)                                  IN FURTHER CONSIDERATION OF THE
COMPENSATION TO BE PAID TO EXECUTIVE HEREUNDER, EXECUTIVE ACKNOWLEDGES THAT IN
THE COURSE OF HER EMPLOYMENT WITH THE COMPANY SHE HAS BECOME AND WILL CONTINUE
TO BE FAMILIAR WITH THE COMPANY’S AND ITS SUBSIDIARIES’ TRADE SECRETS AND WITH
OTHER CONFIDENTIAL INFORMATION AND THAT HER SERVICES HAVE BEEN AND SHALL BE OF
SPECIAL, UNIQUE AND EXTRAORDINARY VALUE TO THE COMPANY AND ITS SUBSIDIARIES. 
THEREFORE, EXECUTIVE AGREES THAT, DURING THE EMPLOYMENT PERIOD AND FOR EIGHTEEN
(18) MONTHS THEREAFTER (THE “NONCOMPETE PERIOD”), SHE SHALL NOT DIRECTLY OR
INDIRECTLY OWN ANY INTEREST IN, MANAGE, CONTROL, PARTICIPATE IN, CONSULT WITH,
RENDER SERVICES FOR, OR IN ANY MANNER ENGAGE IN ANY BUSINESS COMPETING WITH THE
BUSINESSES OF THE COMPANY OR ITS SUBSIDIARIES, AS SUCH BUSINESSES EXIST OR ARE
IN PROCESS ON THE DATE OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT, WITHIN ANY
GEOGRAPHICAL AREA IN WHICH THE COMPANY OR ITS SUBSIDIARIES ENGAGE OR PLAN TO
ENGAGE IN SUCH BUSINESSES.  NOTHING HEREIN SHALL PROHIBIT EXECUTIVE FROM BEING A
PASSIVE OWNER OR NOT MORE THAN 2% OF THE OUTSTANDING STOCK OF ANY CLASS OF A
CORPORATION WHICH IS PUBLICLY TRADED, SO LONG AS EXECUTIVE HAS NO ACTIVE
PARTICIPATION IN THE BUSINESS OF SUCH CORPORATION.


 


(B)                                 DURING THE NONCOMPETE PERIOD, EXECUTIVE
SHALL NOT DIRECTLY OR INDIRECTLY THROUGH ANOTHER ENTITY (I) INDUCE OR ATTEMPT TO
INDUCE ANY EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY TO LEAVE THE EMPLOY OF THE
COMPANY OR SUCH SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP
BETWEEN THE COMPANY OR ANY SUBSIDIARY AND ANY EMPLOYEE THEREOF, (II) HIRE ANY
PERSON WHO WAS AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME DURING
THE EMPLOYMENT PERIOD OR (III) INDUCE OR ATTEMPT TO INDUCE ANY CUSTOMER,
SUPPLIER, LICENSEE, LICENSOR, FRANCHISEE OR OTHER BUSINESS RELATION OF THE
COMPANY OR ANY SUBSIDIARY TO CEASE DOING BUSINESS WITH THE COMPANY OR SUCH
SUBSIDIARY, OR IN ANY WAY INTERFERE WITH THE RELATIONSHIP BETWEEN ANY SUCH
CUSTOMER, SUPPLIER, LICENSEE OR BUSINESS RELATION AND THE COMPANY OR ANY
SUBSIDIARY (INCLUDING, WITHOUT LIMITATION, MAKING ANY NEGATIVE STATEMENTS OR
COMMUNICATIONS ABOUT THE COMPANY OR ITS SUBSIDIARIES).


 


(C)                                  IF, AT THE TIME OF ENFORCEMENT OF THIS
PARAGRAPH 6, A COURT SHALL HOLD THAT THE DURATION, SCOPE OR AREA RESTRICTIONS
STATED HEREIN ARE UNREASONABLE UNDER CIRCUMSTANCES THEN EXISTING, THE PARTIES
AGREE THAT THE MAXIMUM DURATION, SCOPE OR AREA REASONABLE UNDER SUCH
CIRCUMSTANCES SHALL BE SUBSTITUTED FOR THE STATED DURATION, SCOPE OR AREA AND
THAT THE COURT SHALL BE ALLOWED TO REVISE THE RESTRICTIONS CONTAINED HEREIN TO
COVER THE MAXIMUM PERIOD, SCOPE AND AREA PERMITTED BY LAW.  EXECUTIVE AGREES
THAT THE RESTRICTIONS CONTAINED IN THIS PARAGRAPH 6 ARE REASONABLE.


 


(D)                                 BECAUSE EXECUTIVE’S SERVICES ARE UNIQUE AND
BECAUSE EXECUTIVE HAS ACCESS TO CONFIDENTIAL INFORMATION, THE PARTIES HERETO
AGREE THAT MONEY DAMAGES WOULD NOT BE AN ADEQUATE REMEDY FOR ANY BREACH OF THIS
AGREEMENT.  IN THE EVENT OF THE BREACH OR A THREATENED BREACH BY EXECUTIVE OF
ANY OF THE PROVISIONS OF THIS PARAGRAPH 6, THE COMPANY, IN ADDITION AND
SUPPLEMENTARY TO OTHER RIGHTS AND REMEDIES EXISTING IN ITS FAVOR, MAY APPLY TO
ANY COURT OF LAW OR EQUITY OF COMPETENT JURISDICTION FOR SPECIFIC PERFORMANCE
AND/OR INJUNCTIVE OR OTHER RELIEF IN ORDER TO ENFORCE OR PREVENT ANY VIOLATIONS
OF THE PROVISIONS HEREOF (WITHOUT POSTING A BOND OR OTHER SECURITY).  IN
ADDITION, IN THE EVENT OF AN ALLEGED BREACH OR VIOLATION BY EXECUTIVE OF THIS
PARAGRAPH 6, THE NONCOMPETE PERIOD SHALL BE TOLLED UNTIL SUCH BREACH OR
VIOLATION HAS BEEN DULY CURED.

 

6

--------------------------------------------------------------------------------



 


7.                                       BOARD MEMBERSHIP.  EXECUTIVE IS
CURRENTLY A MEMBER OF THE BOARD.  WITH RESPECT TO ALL REGULAR ELECTIONS OF
DIRECTORS DURING THE EMPLOYMENT PERIOD, THE COMPANY SHALL NOMINATE, AND USE ITS
REASONABLE EFFORTS TO CAUSE THE ELECTION OF, EXECUTIVE TO SERVE AS A MEMBER OF
THE BOARD.  UPON THE TERMINATION OF THE EMPLOYMENT PERIOD, EXECUTIVE SHALL
RESIGN AS A DIRECTOR OF THE COMPANY.


 


8.                                       EXECUTIVE’S REPRESENTATIONS.  EXECUTIVE
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY THAT (A) THE EXECUTION, DELIVERY
AND PERFORMANCE OF THIS AGREEMENT BY EXECUTIVE DO NOT AND SHALL NOT CONFLICT
WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH EXECUTIVE IS A PARTY OR BY WHICH
SHE IS BOUND, (B) EXECUTIVE IS NOT A PARTY TO OR BOUND BY ANY EMPLOYMENT
AGREEMENT, NONCOMPETE AGREEMENT OR CONFIDENTIALITY AGREEMENT WITH ANY OTHER
PERSON OR ENTITY AND (C) UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY
THE COMPANY, THIS AGREEMENT SHALL BE THE VALID AND BINDING OBLIGATION OF
EXECUTIVE, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.  EXECUTIVE HEREBY
ACKNOWLEDGES AND REPRESENTS THAT SHE HAS CONSULTED WITH INDEPENDENT LEGAL
COUNSEL REGARDING HER RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND THAT SHE
FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED HEREIN.


 


9.                                       THE COMPANY’S REPRESENTATIONS.  THE
COMPANY HEREBY REPRESENTS AND WARRANTS TO EXECUTIVE THAT (A) THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT HAVE BEEN DULY AUTHORIZED BY ALL
REQUISITE ACTION ON THE PART OF THE COMPANY AND DO NOT AND SHALL NOT CONFLICT
WITH, BREACH, VIOLATE OR CAUSE A DEFAULT UNDER ANY CONTRACT, AGREEMENT,
INSTRUMENT, ORDER OR DECREE TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF THEM IS BOUND AND (B) UPON THE EXECUTION AND DELIVERY
OF THIS AGREEMENT BY EXECUTIVE, THIS AGREEMENT SHALL BE THE VALID AND BINDING
OBLIGATION OF THE COMPANY, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


 


10.                                 SURVIVAL.  PARAGRAPHS 4, 5 AND 6 AND
PARAGRAPHS 10 THROUGH 19 SHALL SURVIVE AND CONTINUE IN FULL FORCE IN ACCORDANCE
WITH THEIR TERMS NOTWITHSTANDING ANY TERMINATION OF THE EMPLOYMENT PERIOD.


 


11.                                 NOTICES.  ANY NOTICE PROVIDED FOR IN THIS
AGREEMENT SHALL BE IN WRITING AND SHALL BE EITHER PERSONALLY DELIVERED, OR
MAILED BY FIRST CLASS MAIL, RETURN RECEIPT REQUESTED, TO THE RECIPIENT AT THE
ADDRESS BELOW INDICATED:


 

Notices to Executive:

 

                                                Kathleen Mason

                                                4242 Westway Avenue

                                                Dallas, Texas 75205

 

                                                Notices to Company:

 

                                                Tuesday Morning Corporation

                                                6250 LBJ Freeway

                                                Dallas, TX 75240

                                                Attention: Chairman of the
Compensation Committee of the Board of Directors

 

7

--------------------------------------------------------------------------------


 

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so delivered
or mailed.

 


12.                                 SECTION 409A.


 


(A)                                  THIS AGREEMENT SHALL BE INTERPRETED AND
ADMINISTERED IN COMPLIANCE WITH SECTION 409A.


 


(B)                                 THE COMPANY SHALL HOLD HARMLESS AND
INDEMNIFY EXECUTIVE ON A FULLY GROSSED-UP AFTER TAX BASIS FROM AND AGAINST
(I) ANY AND ALL TAXES IMPOSED BY ANY TAXING AUTHORITY IN CONNECTION WITH
(A) STOCK OPTIONS GRANTED BY THE COMPANY TO EXECUTIVE PRIOR TO JANUARY 1, 2005,
OR GRANTED AS REQUIRED HEREIN (THE “OPTIONS”), AND (B) ANY AMOUNTS PAYABLE UNDER
THIS AGREEMENT THAT ARE SUBJECT TO SECTION 409A (“DEFERRED COMPENSATION”), IN
THE CASE OF EITHER (A) OR (B), AS A RESULT OF ANY TAXING AUTHORITY TAKING THE
POSITION THAT THE OPTIONS OR DEFERRED COMPENSATION ARE NONQUALIFIED DEFERRED
COMPENSATION WITHIN THE MEANING OF SECTION 409A OR SIMILAR STATE OR LOCAL TAX
LAW, AND (II) ALL EXPENSES (INCLUDING REASONABLE ATTORNEYS’, ACCOUNTANTS’, AND
EXPERTS’ FEES AND EXPENSES) INCURRED BY EXECUTIVE DUE TO A TAX AUDIT OR
LITIGATION ADDRESSING THE EXISTENCE OR AMOUNT OF A TAX LIABILITY DESCRIBED IN
CLAUSE (I); (III) ANY TAX PENALTY EXPENSES OR INTEREST EXPENSES INCURRED BY
EXECUTIVE AT ANY TIME IN CONNECTION WITH THE OPTIONS OR DEFERRED COMPENSATION;
AND (IV) THE AMOUNT OF ADDITIONAL TAXES IMPOSED UPON EXECUTIVE DUE TO THE
COMPANY’S PAYMENT OF THE INITIAL TAXES AND EXPENSES DESCRIBED IN CLAUSES (I),
(II) AND (III).  THE AMOUNT OF EXPENSES ELIGIBLE FOR REIMBURSEMENT PURSUANT TO
CLAUSE (II) OR CLAUSE (III) ABOVE DURING A TAXABLE YEAR OF EXECUTIVE SHALL NOT
AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER TAXABLE YEAR OF
EXECUTIVE AND EXECUTIVE’S RIGHT TO REIMBURSEMENT PURSUANT TO CLAUSE (II) OR
CLAUSE (III) ABOVE SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER
BENEFIT.


 


(C)                                  THE COMPANY SHALL MAKE A PAYMENT TO
REIMBURSE EXECUTIVE IN AN AMOUNT EQUAL TO ALL FEDERAL, STATE AND LOCAL TAXES
IMPOSED UPON EXECUTIVE THAT ARE DESCRIBED IN CLAUSES (I) AND (IV) OF
PARAGRAPH 12(B) ABOVE, INCLUDING THE AMOUNT OF ADDITIONAL TAXES IMPOSED UPON
EXECUTIVE DUE TO THE COMPANY’S PAYMENT OF THE INITIAL TAXES ON SUCH AMOUNTS,
WITHIN THIRTY (30) DAYS OF THE DATE EXECUTIVE GIVES NOTICE TO THE COMPANY OF
SUCH PAYMENT BUT IN NO EVENT LATER THAN BY THE END OF EXECUTIVE’S TAXABLE YEAR
NEXT FOLLOWING EXECUTIVE’S TAXABLE YEAR IN WHICH EXECUTIVE REMITS THE RELATED
TAXES TO THE TAXING AUTHORITY.  THE COMPANY SHALL MAKE A PAYMENT TO REIMBURSE
EXECUTIVE IN AN AMOUNT EQUAL TO ALL EXPENSES AND OTHER AMOUNTS INCURRED DUE TO A
TAX AUDIT OR LITIGATION ADDRESSING THE EXISTENCE OR AMOUNT OF A TAX LIABILITY
PURSUANT TO CLAUSE (II) OF PARAGRAPH 12(B) ABOVE, WITHIN THIRTY (30) DAYS OF THE
DATE EXECUTIVE GIVES NOTICE TO THE COMPANY OF SUCH PAYMENT BUT IN NO EVENT LATER
THAN BY THE END OF EXECUTIVE’S TAXABLE YEAR FOLLOWING EXECUTIVE’S TAXABLE YEAR
IN WHICH THE TAXES THAT ARE THE SUBJECT OF THE AUDIT OR LITIGATION ARE REMITTED
TO THE TAXING AUTHORITY, OR WHERE AS A RESULT OF SUCH AUDIT OR LITIGATION NO
TAXES ARE REMITTED, WITHIN THIRTY (30) DAYS OF THE DATE EXECUTIVE GIVES NOTICE
TO THE COMPANY OF THE COMPLETION OF THE AUDIT OR THE FINAL AND NONAPPEALABLE
SETTLEMENT OR OTHER RESOLUTION OF THE LITIGATION BUT IN NO EVENT LATER THAN THE
END OF EXECUTIVE’S TAXABLE YEAR FOLLOWING EXECUTIVE’S TAXABLE YEAR IN WHICH THE
AUDIT IS COMPLETED OR THERE IS A FINAL AND NONAPPEALABLE SETTLEMENT OR OTHER
RESOLUTION OF THE LITIGATION.  THE COMPANY SHALL MAKE A PAYMENT TO REIMBURSE
EXECUTIVE PURSUANT TO CLAUSE (III) OF PARAGRAPH 12(B) ABOVE WITHIN THIRTY (30)
DAYS OF THE DATE EXECUTIVE

 

8

--------------------------------------------------------------------------------



 


GIVES NOTICE TO THE COMPANY OF SUCH PAYMENT BUT IN NO EVENT LATER THAN BY THE
END OF EXECUTIVE’S TAXABLE YEAR NEXT FOLLOWING EXECUTIVE’S TAXABLE YEAR IN WHICH
EXECUTIVE INCURRED THE EXPENSE.


 


(D)                                 THE AGREEMENTS CONTAINED HEREIN ARE
CUMULATIVE, AND NOT EXCLUSIVE, AND ARE IN ADDITION TO ANY OTHER RIGHTS TO WHICH
EXECUTIVE’S MAY NOW OR IN THE FUTURE BE ENTITLED UNDER ANY PROVISION OF THE
BYLAWS OR CERTIFICATE OF INCORPORATION OF THE COMPANY, THE CERTIFICATE OF
INCORPORATION OR BYLAWS OR OTHER GOVERNING DOCUMENTS OF ANY DIRECT OR INDIRECT
WHOLLY-OWNED SUBSIDIARY OF THE COMPANY, ANY PROVISION OF LAW OR OTHERWISE. 
EXCEPT AS REQUIRED BY APPLICABLE LAW, THE COMPANY SHALL NOT ADOPT ANY AMENDMENT
TO ITS BYLAWS OR CERTIFICATE OF INCORPORATION THE EFFECT OF WHICH WOULD BE TO
DENY, DIMINISH OR ENCUMBER EXECUTIVE’S RIGHT TO INDEMNIFICATION UNDER THIS
AGREEMENT.


 


(E)                                  AS SOON AS PRACTICABLE, BUT NO LATER THAN
20 DAYS AFTER EXECUTIVE (OR HER REPRESENTATIVES) IS INFORMED IN WRITING THAT A
TAXING AUTHORITY IS TAKING A POSITION THAT COULD ENTITLE EXECUTIVE TO A PAYMENT
UNDER THIS PARAGRAPH 12, EXECUTIVE WILL PROVIDE NOTICE TO THE COMPANY OF SUCH
POSITION IN A MANNER THAT WILL APPRISE THE COMPANY OF THE NATURE OF SUCH
POSITION.  EXECUTIVE SHALL ALLOW THE COMPANY TO PARTICIPATE IN ANY AUDIT OR
OTHER PROCEEDING RELATING TO SUCH POSITION, PROVIDE THE COMPANY ALL REASONABLE
INFORMATION REQUESTED BY THE COMPANY WITH RESPECT TO SUCH POSITION, ALLOW THE
COMPANY TO CONTEST SUCH POSITION, TAKE SUCH ACTION IN CONNECTION WITH CONTESTING
SUCH POSITION AS THE COMPANY SHALL REASONABLY REQUEST IN WRITING FROM TIME TO
TIME, INCLUDING WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH RESPECT
TO SUCH CLAIM BY AN ATTORNEY REASONABLY SELECTED BY THE COMPANY, AND COOPERATE
WITH THE COMPANY IN GOOD FAITH IN ORDER TO EFFECTIVELY CONTEST SUCH CLAIM.


 


13.                                 SEVERABILITY.  WHENEVER POSSIBLE, EACH
PROVISION OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
IS HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT UNDER ANY
APPLICABLE LAW OR RULE IN ANY JURISDICTION, SUCH INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT ANY OTHER JURISDICTION, BUT THIS AGREEMENT
SHALL BE REFORMED, CONSTRUED AND ENFORCED IN SUCH JURISDICTION AS IF SUCH
INVALID, ILLEGAL OR UNENFORCEABLE PROVISION HAD NEVER BEEN CONTAINED HEREIN.


 


14.                                 COMPLETE AGREEMENT.  THIS AGREEMENT EMBODIES
THE COMPLETE AGREEMENT AND UNDERSTANDING AMONG THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES AND PREEMPTS ANY PRIOR UNDERSTANDINGS,
AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES, WRITTEN OR ORAL, WHICH
MAY HAVE RELATED TO THE SUBJECT MATTER HEREOF IN ANY WAY.


 


15.                                 NO STRICT CONSTRUCTION.  THE LANGUAGE USED
IN THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL
BE APPLIED AGAINST ANY PARTY.


 


16.                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN SEPARATE COUNTERPARTS, EACH OF WHICH IS DEEMED TO BE AN ORIGINAL AND
ALL OF WHICH TAKEN TOGETHER CONSTITUTE ONE AND THE SAME AGREEMENT.


 


17.                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT IS
INTENDED TO BIND AND INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EXECUTIVE,
THE COMPANY AND THEIR RESPECTIVE HEIRS, SUCCESSORS

 

9

--------------------------------------------------------------------------------



 


AND ASSIGNS, EXCEPT THAT EXECUTIVE MAY NOT ASSIGN HER RIGHTS OR DELEGATE HER
OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY.


 


18.                                 CHOICE OF LAW.  ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT AND THE EXHIBITS AND SCHEDULES HERETO SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF
THE STATE OF TEXAS OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION
OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF TEXAS.


 


19.                                 ENFORCEMENT COSTS.  ALL COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ FEES, INCURRED BY EITHER PARTY IN CONNECTION
WITH THE ENFORCEMENT OF ANY PROVISIONS OF THIS AGREEMENT, INCLUDING INTEREST
THEREON, SHALL BE PAID BY THE PARTY AGAINST WHOM SUCH ENFORCEMENT IS GRANTED. 
ANY SUCH REIMBURSEMENT OF AN EXPENSE INCURRED BY EXECUTIVE SHALL BE MADE WITHIN
THIRTY (30) DAYS OF THE DATE EXECUTIVE GIVES NOTICE TO THE COMPANY OF SUCH
PAYMENT BUT IN NO EVENT LATER THAN THE LAST DAY OF EXECUTIVE’S TAXABLE YEAR IN
WHICH THE EXPENSE WAS INCURRED.   THE AMOUNT OF EXPENSES ELIGIBLE FOR
REIMBURSEMENT PURSUANT TO THIS PARAGRAPH 19 DURING A TAXABLE YEAR OF EXECUTIVE
SHALL NOT AFFECT THE EXPENSES ELIGIBLE FOR REIMBURSEMENT IN ANY OTHER TAXABLE
YEAR OF EXECUTIVE AND EXECUTIVE’S RIGHT TO REIMBURSEMENT PURSUANT TO THIS
PARAGRAPH 19 SHALL NOT BE SUBJECT TO LIQUIDATION OR EXCHANGE FOR ANOTHER
BENEFIT.


 


20.                                 AMENDMENT AND WAIVER.  THE PROVISIONS OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED ONLY WITH THE PRIOR WRITTEN CONSENT OF
THE COMPANY AND EXECUTIVE, AND NO COURSE OF CONDUCT OR FAILURE OR DELAY IN
ENFORCING THE PROVISIONS OF THIS AGREEMENT SHALL AFFECT THE VALIDITY, BINDING
EFFECT OR ENFORCEABILITY OF THIS AGREEMENT.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

 

 

 

 

TUESDAY MORNING CORPORATION

 

 

 

 

 

 

Dated: September 29, 2008

 

By: 

/s/ Stephanie Bowman

 

 

 

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

Dated: September 29, 2008

 

  /s/ Kathleen Mason

 

 

Kathleen Mason

 

10

--------------------------------------------------------------------------------